DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 7, 10, 14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 20190023099 A1 in view of  Marra US 20100043527 A1 and KINUGASA US 2019/0346359 Al.
Re claim 1, Li et al. teach an air-conditioning system of a motor vehicle to air-condition a vehicle interior (figs, para 28), comprising: a channel system (para 36 noting channeling in panels where air is conditioned before entering the cabin, para 29) configured to allow air to flow therethrough during operation; a conveyor (32, 34) positioned in the channel system and configured to convey air in the channel system (paras 29-30), wherein the conveyor separates a suction area  of the channel system arranged upstream of the conveyor (para 30, noting air will flow in and out) from a pressure area of the channel system arranged downstream from the conveyor (noting a motor which pumping air will naturally have to different pressure areas upstream and downstream of the pumping motor, paras 28-29, noting the sensors are placed in the suction area since the pressure area is considered the area before air-conditioned air exits the channel system and return into the cabin space); a sensor (14) comprising at least one analysis channel and configured to measure a characteristic of air (paras 38-41) flowing through the at least one analysis channel.
Li et al. fail to explicitly teach details of the sensor.
Marra teach wherein the sensor (5) further comprises a sensor outlet (annotated fig 6) configured to release air from the sensor; 
a suction jet pump (casing 14, fig 6,  of 1 forms the jet pump; noting different diameters are considered a suction jet pump) including a motive-fluid inlet (annotated fig 6), a suction inlet (annotated fig 6), and a pump outlet (annotated fig 6, para 49; noting that according to the Merriam-Webster dictionary, the plain meaning of ‘pump’ is a device that raises, transfers, delivers, or 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sensor as taught by Marra in the Li et al. invention in order to advantageously allow for enhanced capability of sensing pollution, certain particle sizes, and other particulate matter in air (additionally noting that tertiary reference Makipaa teach the motivation of discovering particles in the intended use of traffic environments, paras 2 and 4).



    PNG
    media_image1.png
    840
    857
    media_image1.png
    Greyscale


Li et al. , as modified, fail to explicitly teach a suction jet branch-off point.
KINUGASA teach the wherein a suction jet branch-off point (point at which “second introduction flow path” being from 255 , para 28) is disposed in the pressure area and connects the motive-fluid inlet to the channel system (noting pressure areas exist all throughout the channel system for airflow to occur; noting in the instant combination the combination connects 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a suction jet branch-off point as taught by KINUGASA in the Li et al. , as modified, invention in order to advantageously allow for flow regulation in and around an air chamber where an air quality is measured.
 
 Re claim 2, Marra teach a suction jet flow-in opening (annotated fig 6) connects the pump outlet to the channel system (noting the air exiting enters the channel system) such that, during operation, air flows from the suction jet pump (into/through the device in general, fig 6), through the pump outlet , to the suction jet flow-in opening (into, through, and out of the device., fig 6), and into the channel system (noting the air exiting enters the channel system, in the instant combination). 
Additionally noting that for clarity, the recitation “such that, during operation, air flows from the suction jet pump, through the pump outlet, to the suction jet flow-in opening, and into the channel system” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the 
	

Re claim 7, Li et al. teach the suction jet flow-in opening is arranged in the suction area (noting the sensors are placed in the suction area since the pressure area is considered the area before air-conditioned air exits the channel system and return into the cabin space).  
Re claim 10, Li et al. teach   a system filter (50, figs, para 37)  fluidically connected to the channel system and arranged upstream of the   conveyor such that, during operation, air flows from the system filter to the conveyor; and wherein the suction jet branch-off point is arranged downstream from the system filter   such that, during operation, filtered air flows from the system filter to the suction jet branch- off point (noting air is capable of travelling both paths in the instant combination).
 
Additionally noting that for clarity, the recitation “such that, during operation, air flows from the system filter to the conveyor” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the 
Additionally noting that for clarity, the recitation “such that, during operation, filtered air flows from the system filter to the suction jet branch- off point” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.

 Re claim 14, Marra teach wherein:  the sensor further comprises a sensor housing, the at least one analysis channel arranged in the sensor housing (fig 6); the sensor further comprises, a flushing-air inlet configured to introduce flushing-air into the sensor housing to flush the sensor housing, and a flushing-air outlet configured to release flushing-air from the sensor housing (fig 6 , noting multiple inlets and outlets relative in to different parts internal to the dive define different cross sectional area to provide different pressures); and the flushing-air outlet is fluidically connected to the suction inlet of the suction jet pump (noting the instant combination is capable of having airflow in this order).  



Re claim 21, Li et al. teach an air-conditioning system of a motor vehicle to air-condition a vehicle interior (figs, para 28), comprising: a channel system through which air is flowable during operation (para 36 noting channeling in panels where air is conditioned before entering the cabin, para 29); a conveyor (32, 34) configured to convey air through the channel system (paras 29-30), the conveyor disposed in the channel system and separating a suction area of the channel system from a pressure area of the channel system such that, during operation, air flows into the conveyor from the suction area and out of the conveyor to the pressure area (paras 29-30, noting a motor which pumping air will naturally have to different pressure areas upstream and downstream of the pumping motor, paras 28-29); a sensor (14) including at least one analysis channel and a sensor outlet via which air is released from the sensor (noting the air sensor will naturally have a channel and an outlet for the air being sensed), the sensor configured to measure a characteristic of air flowing through the at least one analysis channel (paras 38-41).

Li et al. fail to explicitly teach details of the sensor.
Marra teach and a suction jet pump (casing 14, fig 6,  of 1 forms the jet pump; noting different diameters are considered a suction jet pump)   including: a motive-fluid inlet (annotated fig 6) a suction inlet  (annotated fig 6)  connected to the sensor outlet such that, during operation, air flows successively from the sensor to the sensor outlet  (annotated fig 6), to the suction inlet, and into the suction jet pump (noting the air is capable of travelling in a lop in the channel); and    a pump outlet  (annotated fig 6) connected to the channel system such that, during operation, air flows successively from the suction jet pump, to the pump outlet, and into the channel system 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sensor as taught by Marra in the Li et al. invention in order to advantageously allow for enhanced capability of sensing pollution, certain particle sizes, and other particulate matter in air (additionally noting that tertiary reference Makipaa teach the motivation of discovering particles in the intended use of traffic environments, paras 2 and 4).
Li et al. , as modified, fail to explicitly teach a suction jet branch-off point.
KINUGASA teach connected to the channel system in the pressure area via a suction jet branch-off point (point at which “second introduction flow path” being from 255 , para 28)  such that, during operation, air flows successively from the conveyor to the channel system (noting air entering and being pushed by the conveyor will next flow out of the conveyor into the channel system as taught by the primary reference), to the suction jet branch-off point, to the motive-fluid inlet, and into the suction jet pump  (noting that in a loop air can recirculate and pass through the sensor twice in the instant combination) to provide a second flow path with a filter and flow regulation (para 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a suction jet branch-off point as taught by KINUGASA in the Li et al. , as 
 
Additionally noting that for clarity, the recitation “such that, during operation, air flows into the conveyor from the suction area and out of the conveyor to the pressure area” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Additionally noting that for clarity, the recitation “such that, during operation, air flows successively from the conveyor to the channel system, to the suction jet branch-off point, to the motive-fluid inlet, and into the suction jet pump” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See 
Additionally noting that for clarity, the recitation “such that, during operation, air flows successively from the sensor to the sensor outlet, to the suction inlet, and into the suction jet pump” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.

Additionally noting that for clarity, the recitation “such that, during operation, air flows successively from the suction jet pump, to the pump outlet, and into the channel system” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the 


    PNG
    media_image1.png
    840
    857
    media_image1.png
    Greyscale



 

    PNG
    media_image2.png
    744
    748
    media_image2.png
    Greyscale







.  



    PNG
    media_image2.png
    744
    748
    media_image2.png
    Greyscale









s 3, 6, 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 20190023099 A1 in view of  Marra US 20100043527 A1 and KINUGASA US 2019/0346359 Al, further in view of Hoehn US 6406275 B1.
Re claim 3, Li et al. , as modified, fail to explicitly teach the conveyor comprises a spiral-shaped spiral channel.
Hoehn teach wherein: the conveyor comprises a spiral-shaped spiral channel (12, figs )of the channel system , an impeller (14) is arranged in the spiral channel to convey the air (figs 3-5); the spiral channel comprises a start section and an end section between which the spiral channel longitudinally extends; a flow cross-section of the spiral channel enlarges in a continuous manner from the start section to the end section (figs); between the start section and the end section, a hollow space is formed that is fluidically separated from the spiral channel; and the sensor is arranged in the hollow space (noting in the instant combination the conveyer pulls air in and is separate from the sensor space in the primary reference, and therefore in the instant combination the sensor and conveyer are modified yet still in separate space such that the hollow space would be separate from the spiral channel) to encase more parts of the structural fan (col 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the conveyor comprises a spiral-shaped spiral channel as taught by Hoehn in the Li et al. , as modified, invention in order to advantageously allow for the structure to be protected from environmental hazards in the air (col 1).
 
Re claim 6, Li et al., as modified, the suction jet flow-in opening is arranged downstream from the suction jet branch-off point within the channel system such that, during operation, air 

Additionally noting that for clarity, the recitation “such that, during operation, air flows from the suction jet branch-off point to the suction jet pump and then to the suction jet flow-in opening” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 9, Hoehn teach wherein: the conveyor includes a drive mechanism configured to drive the impeller; a cooling channel connects the drive mechanism to the channel system between the start section and the end section of the spiral channel (col 3 lines 20-21), the cooling channel is configured to, during operation, lead air for cooling the drive mechanism to the drive mechanism; and the sensor includes at least one sensor inlet that is fluidically connected to the cooling channel (noting the sensor is fluidically connected to the channel system such that the limitation are naturally met) to use air from the spiral channel to cool the motor.
col 1).

Re claim 23, Li et al. , as modified, fail to explicitly teach the conveyor comprises a spiral-shaped spiral channel.
Hoehn teach the conveyor comprises a spiral-shaped spiral channel (12, figs) of the channel system; the spiral channel comprises a start section and an end section disposed at opposite ends of the spiral channel; and a flow cross-section of the spiral channel enlarges in a continuous manner along an entire length of the spiral channel from the start section to the end section (figs) to encase more parts of the structural fan (col 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the conveyor comprises a spiral-shaped spiral channel as taught by Hoehn in the Li et al. , as modified, invention in order to advantageously allow for the structure to be protected from environmental hazards in the air (col 1).


Allowable Subject Matter
Claims 4-5, 8 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.



Response to Arguments
Applicant’s arguments, see reply, filed 4/09/2021, with respect to the 112 rejections and claim interpretation have been fully considered and are persuasive.  The 112 rejections and claim interpretation have been withdrawn. 
Applicant's arguments filed 4/09/2021 have been fully considered but they are not persuasive.
The applicant argues that the dive of Marra should not be interpreted as a suction jet pump. The examiner respectfully disagrees. The applicant describes the instant application and notes that air is pumped in and apparatus and streams are merged. Therefore, the specification is relating a suction jet pump to an apparatus that manipulates properties of air such as velocity and pressure. One of ordainry skill in the art would look to the device of Marra as a suction jet pump since the device of marra manipulates properties of air such as the pressure and velocity. Furthermore, “suction” and “jet” are names of the pump device. Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘jet’ is a long narrow current of high-speed winds (such as a jet stream)
3a(1): a usually forceful stream of fluid (such as water or gas) discharged from a narrow opening or a nozzle;
(2): a narrow stream of material (such as plasma) emanating or appearing to emanate from a celestial object (such as a radio galaxy)

Applicant argues that Marra fails to teach an a suction jet branch-off point in claim 1.  However, the scope of the xxx has been changed in the latest reply and therefore the examiner is now relying on KINUGASA to teach the recited a suction jet branch-off point (see detailed rejection above).  Therefore, the applicants’ arguments are not persuasive.
Applicant argues the claim dependent on the independent claim are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim 1 have been addressed above. Thus, the rejections are proper and remain.  

	
Applicant’s arguments with respect to claim(s) 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New claims 21-24 are addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GORDON A JONES/            Examiner, Art Unit 3763